Exhibit 10.1

 



SUBSCRIBER’S NAME: ___________________________________________________ 

 

QUANTUMSPHERE, INC. 

A NEVADA CORPORATION

 

PROMISSORY NOTES WITH DETACHABLE  

COMMON STOCK PURCHASE WARRANTS 

 

SUBSCRIPTION BOOKLET

 

THE PRIVATE PLACEMENT OF SECURITIES DESCRIBED HEREIN HAS NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR UNDER ANY SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER JURISDICTION. THIS PRIVATE PLACEMENT IS MADE PURSUANT TO SECTION 4(2) OF
SAID ACT, WHICH EXEMPTS FROM SUCH REGISTRATION TRANSACTIONS NOT INVOLVING A
PUBLIC OFFERING. FOR THIS REASON, THESE SECURITIES WILL BE SOLD ONLY TO
INVESTORS WHO MEET CERTAIN MINIMUM SUITABILITY QUALIFICATIONS DESCRIBED HEREIN.

 

IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE COMPANY AND THE SECURITIES OFFERED, INCLUDING THE MERITS AND RISKS INVOLVED.
AN INVESTOR SHOULD BE PREPARED TO BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE
COMPANY FOR AN INDEFINITE PERIOD OF TIME BECAUSE THE SECURITIES DESCRIBED HEREIN
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE LAWS OF ANY OTHER
JURISDICTION, AND, THEREFORE, CANNOT BE SOLD UNLESS THEY ARE SUBSEQUENTLY
REGISTERED OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. THERE IS NO
OBLIGATION OF THE ISSUER TO REGISTER THE SECURITIES UNDER THE SECURITIES ACT OR
THE LAWS OF ANY OTHER JURISDICTION.

 

 

 





 

QUANTUMSPHERE, INC. 

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the date set forth on the signature page hereto by and between QuantumSphere,
Inc., a Nevada corporation (the “Company”), and the investor whose name appears
on the signature page hereto (the “Investor”).

 

WHEREAS, the Company is conducting a private placement (the “Private Placement”)
of Promissory Notes (the “Notes”) and detachable common stock purchase warrants
(the “Warrants”) on the terms set forth in the Notes and Warrants, respectively.
The Notes and the Warrants are collectively referred to herein as the
“Securities”; and

 

Whereas, the Private Placement is to be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to Section 4(2) of the Securities Act and/or Rule 506 of Regulation D
and is limited to persons who qualify as “accredited investors” as defined by
Rule 501(a) of the Securities Act;

 

By execution below, the Investor acknowledges that the Company is relying upon
the accuracy and completeness of the representations contained herein as a
condition of complying with its obligations under applicable securities laws and
this Agreement.

 

1.            Subscription. Subject to the terms and conditions of this
Agreement, the Investor hereby agrees to subscribe for the Securities in the
original principal amount set forth on the signature page hereto (the
“Subscription Amount”). Upon receipt of the Subscription Amount by the Company
via wire transfer to the account designated by the Company in Section 1.A below,
the Company shall:

 

(i)           Issue to the Investor a Note in the original principal amount
equal to the Subscription Amount and in substantially the form attached hereto
as Exhibit A;

 

(ii)          Issue to the Investor a Common Stock Purchase Warrant in
substantially the form attached hereto as Exhibit B; and

 

(iii)         Counter-execute the Registration Rights Agreement in substantially
the form attached hereto as Exhibit C.

 

A.  QSI Wire Transfer instructions are as follows:

 

Wells Fargo Bank, N.A. 

2677 Park Ave., Tustin, CA 92782 

ABA No.: 121000248 

Swift (International): WFBIUS6S 

Account No.: 8098588943 

Account Name: QuantumSphere, Inc.        

  

B.            Binding Subscription; Right to Reject. Subject to the terms and
conditions hereof, the Investor’s obligation to subscribe and pay for the
Securities shall be complete and binding upon the execution and delivery of this
Agreement. The Company reserves the right to reject all or any part of any
subscription for the Securities for any reason or no reason, where the
subscription for the Securities shall be subject to the acceptance of this
Agreement by the Company.

 

2.           Use of Proceeds. The Company proposes to use the proceeds from the
Securities to fund working capital. Accordingly, the Company’s management will
have significant flexibility in applying the net proceeds of the Securities. The
Investor should not invest in the Securities if the Investor is not willing to
grant the Company’s management such discretion over the net proceeds of the
Securities.

 



-1-

 

 

3.           Representations and Warranties – Investor. The Investor
acknowledges and represents as follows:

 

(a)           That the Investor is in a financial position to hold the
Securities for an indefinite period of time and is able to bear the economic
risk and withstand a complete loss of the Investor’s investment in the
Securities;

 

(b)           That the Investor, either alone or with the assistance of the
Investor’s own professional advisor, has such knowledge and experience in
financial and business matters that the Investor is capable of evaluating the
merits and risk of an investment in the Securities and has the net worth to
undertake such risks;

 

(c)           That the Investor has obtained, to the extent the Investor deems
necessary, the Investor’s own personal professional advice with respect to the
risks inherent in the investment in the Securities, and the suitability of an
investment in the Securities in light of the Investor’s financial condition and
investment needs;

 

(d)           That the Investor believes that an investment in the Securities is
suitable for the Investor based upon the Investor’s investment objectives and
financial needs, and the Investor has adequate means for providing for the
Investor’s current financial needs and personal contingencies and has no need
for liquidity of investment with respect to the Securities;

 

(e)           That the Investor has been given certain information regarding the
Company, and has asked for and received all information that Investor deems
necessary and a reasonable person would deem necessary, to make an informed
investment decision, and has relied upon that information for purposes of this
investment;

 

(f)            That the Investor recognizes that the Securities as an investment
involve a high degree of risk, including, but not limited to, the risk of
economic losses from operations of the Company;

 

(g)           That the Investor realizes that there is no public market for the
Securities and the Investor may be unable to liquidate the Investor’s investment
in the event of an emergency, or pledge the Securities as collateral for a loan;

 

(h)           That the Investor realizes that (i) the purchase of the Securities
is a long-term investment; (ii) the purchaser of the Securities must bear the
economic risk of investment for an indefinite period of time because the
Securities have not been registered under the Securities Act or under the
securities laws of any state and, therefore, the Securities cannot be resold
unless they are subsequently registered under said laws or exemptions from such
registrations are available; and (iii) the transferability of the Securities
requires conformity with the restrictions contained in Section 4 below and
legends will be placed on the certificate(s) representing the Securities,
referring to the applicable restrictions on transferability;

 

(i)            That a legend will be placed on the Note or other instrument
representing the Securities substantially to the following effect:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM
THE REGISTRATION REQUIREMENTS OF SUCH LAWS, INCLUDING, WITHOUT LIMITATION, THE
EXEMPTION CONTAINED IN SECTION 4(2) OF THE SECURITIES ACT. NEITHER THIS NOTE NOR
SUCH SECURITIES MAY BE SOLD OR TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
HAS BECOME AND IS THEN EFFECTIVE WITH RESPECT TO SUCH SECURITIES, (2) THIS NOTE
OR SUCH SECURITIES, AS APPLICABLE, IS TRANSFERRED PURSUANT TO RULE 144
PROMULGATED UNDER THE SECURITIES ACT (OR ANY SUCCESSOR RULE) OR (3) THE COMPANY
(AS HEREINAFTER DEFINED) HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT, TO THE EFFECT THAT THE PROPOSED SALE OR TRANSFER OF THIS
NOTE OR SUCH SECURITIES IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND
ALL OTHER APPLICABLE FEDERAL OR STATE SECURITIES LAWS.

 



-2-

 

 

(j)            That the Investor was not solicited to purchase the Securities by
any means of general solicitation, including but not limited to the following:
(i) any advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio; or
(ii) any meeting where attendees were invited by any general solicitation or
general advertising; and

 

(k)           That no person, firm or corporation has or will have, as a result
of any act or omission by the Investor, any right, interest or valid claim
against the Company for any commission, fee or other compensation as a finder or
broker, or in any similar capacity, in connection with the transactions
contemplated by this Agreement.

 

4.           Transfer Restrictions. The Investor has been advised that the
Securities have not been registered under the Securities Act or applicable state
securities laws and that the Securities are being offered and sold pursuant to
exemptions from such laws and that the Company’s reliance upon such exemptions
is predicated in part on the Investor’s representations as contained herein. The
Investor represents and warrants that the Securities are being purchased for the
Investor’s own account and for investment purposes only, and without the
intention of reselling or redistributing the same; the Investor has made no
agreement with others regarding any of the Securities; and the Investor’s
financial condition is such that it is not likely that it will be necessary to
dispose of any of such Securities in the foreseeable future. The Investor
further represents and agrees that if the Investor should later desire to
dispose of or transfer any of the Securities in any manner, the Investor shall
not do so without first obtaining (a) an opinion of qualified legal counsel
acceptable to the Company that such proposed disposition or transfer may be
lawfully made without the registration of such Securities pursuant to the
Securities Act and applicable state securities laws, or (b) such registration
(it being understood that, the Company’s shall not have any obligation to
register the Securities for such purpose).

 

5.           Residency. The Investor represents and warrants that the Investor
is a bona fide resident of, is domiciled in and received the offer and made the
decision to invest in the Securities in the state set forth in Section 14
hereof, and the Securities are being purchased by the Investor in the Investor’s
name solely for the Investor’s own beneficial interest and not as nominee for,
or on behalf of, or for the beneficial interest of, or with the intention to
transfer to, any other person, trust or organization.

 

6.           Investor Suitability. The Investor represents and warrants that the
Investor comes within one or more of the categories marked below, and that for
any category marked the Investor has truthfully set forth the factual basis or
reason the Investor comes within that category. ALL INFORMATION IN RESPONSE TO
THIS SECTION WILL BE KEPT STRICTLY CONFIDENTIAL, EXCEPT FOR DISCLOSURES TO
FEDERAL OR STATE REGULATORY AUTHORITIES. The Investor agrees to furnish any
additional information that the Company deems necessary in order to verify the
answers set forth below.

 



                Category I ____   The Investor is an individual (not a
partnership, corporation, etc.) whose individual net worth, or joint net worth
with the Investor’s spouse, presently exceeds $1,000,000, exclusive of the
Investor’s primary residence.  In the calculation of net worth (the amount of
assets in excess of liabilities):                       · The Investor may
include equity in personal property and real estate, expressly excluding the
Investor’s principal residence, cash, short-term investments, stocks and
securities.  Equity in personal property and real estate should be based on the
fair market value of such property less debt secured by such property.          
            · The amount of debt secured by the primary residence, up to its
estimated fair market value, is not included as a liability, unless the person
incurred debt within 60 days before buying securities in the unregistered
offering for the purpose of buying those securities and not for buying the
residence. In that situation, the amount of debt borrowed during that 60-day
period must be included as a liability.

 



-3-

 

 

                      · Any debt secured by the primary residence in excess of
the estimated fair market value of the home is included as a liability.        
        Category II ____   The Investor is an individual (not a partnership,
corporation, etc.) who had an individual income in excess of $200,000 in 2013
and 2014, or joint income with his/her spouse in excess of $300,000 in 2013 and
2014, and has a reasonable expectation of reaching that income level in 2015.  
              Category III ____   The Investor is a bank, savings and loan,
insurance company; registered broker or dealer, registered investment company;
registered business development company; licensed small business investment
company (“SBIC”); or employee benefit plan within the meaning of Title I of
ERISA whose plan fiduciary is either a bank, savings and loan, insurance company
or registered investment advisor or whose total assets exceed $5,000,000.      
                            (describe entity)                   Category IV ____
  The Investor is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.                              
    (describe entity)                   Category V ____   The Investor is a
non-profit organization within the meaning of Section 501(c)(3) of the Internal
Revenue Code, corporation, business trust, or partnership, not formed for the
purpose of acquiring the securities offered, with total assets in excess of
$5,000,000.                                   (describe entity)                
  Category VI ____   The Investor is a trustee for a trust that is revocable by
the grantor at any time (including an IRA) and the grantor qualified under
either Category I or Category II above.  A copy of the declaration of trust or
trust agreement and a representation as to the net worth or income of the
grantor is enclosed.                 Category VII ____   The Investor is an
entity all the equity owners of which are “accredited investors” within one or
more of the above categories, other than Category IV or Category V.  If relying
upon this category alone, each equity owner must complete a separate copy of
this Agreement.                                   (describe entity)  



 



-4-

 

 

7.            Knowledge and Experience. The Investor further represents and
warrants that the Investor has such knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of an
investment in the Securities and protecting the Investor’s own interests in this
transaction, and does not desire to utilize the services of any other person in
connection with evaluating such merits and risks.

 

8.            Money Laundering. The Investor further represents and warrants
that it is not, nor is any person or entity controlling, controlled by or under
common control with the Investor, a Prohibited Person (as defined below), and
that the funds used by the Investor exclude any funds received or derived from a
Prohibited Person. All information provided with respect to the identity of the
Investor is accurate, and all evidence of such identity is genuine. The Investor
agrees to provide any information that may be requested by the Company or any
other person with responsibility for implementing measures to prevent money
laundering or terrorist financing to comply with its anti-money laundering
program and related responsibilities from time to time. “Prohibited Person”
means a person involved in money laundering or terrorist activities, including
those persons or entities that are included on any relevant lists maintained by
the U.S. Treasury Department’s Office of Foreign Assets Control, any senior
foreign political figures, their immediate family members and close associates,
and any foreign shell bank.

 

9.            Need for Additional Financing. The Investor acknowledges and
understands that the Company may need to raise additional financing (either
through private or public offerings of the equity or convertible debt securities
of the Company or through loans, lines of credit and other forms of indebtedness
by the Company). The issuance of additional equity or convertible debt
securities will have the effect of reducing the relative interests of the
Investor and may require the grant of certain rights, preferences or privileges
superior to those of the Investor. In the event the Company is required to raise
additional funds, the Investor acknowledges and understands that there is no
assurance that the Company will be able to obtain the additional funds necessary
on terms favorable to the Company, or at all, and that, if adequate funds are
not available or are not available on acceptable terms, the Company may not be
able to continue as a going-concern.

 

10.          Reliance on Representations and Warranties; Changes in Information.
The Investor is informed of the significance to the Company of the foregoing
representations, agreements and consents, and they are made with the intention
that the Company will rely on them. The Investor further represents and warrants
that the Investor’s representations and warranties do not contain any untrue
statement of material fact or omit to state a material fact necessary in order
to make said representations and warranties not misleading. The Investor further
agrees that, if there should be any change in the information provided by the
Investor to the Company (whether pursuant to this Agreement or otherwise), the
undersigned will immediately furnish such revised or corrected information in
writing to the Company.

 

11.          Representations and Warranties – Company. The Company represents
and warrants as follows:

 

 (a)           Organization, Good Standing and Qualification. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Nevada. The Company has all requisite corporate power and
authority to own and operate its properties and assets, to execute and deliver
this Agreement, to issue and sell the Securities, and to carry out the
provisions of this Agreement and to carry on its business as presently
conducted. The Company is duly qualified to do business and is in good standing
as a foreign corporation in all jurisdictions in which the nature of its
activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect on the Company or its business.

 

 (b)           Compliance with Other Instruments. The Company is not in
violation or default of any term of its charter documents, each as amended, or
of any provision of any mortgage, indenture, contract, lease, agreement,
instrument or contract to which it is party or by which it is bound or of any
judgment, decree, order or writ other than any such violation that would not
have a material adverse effect on the Company. The execution, delivery, and
performance of and compliance with this Agreement, and the issuance and sale of
the Securities will not, with or without the passage of time or giving of
notice, result in any such material violation, or be in conflict with or
constitute a material default under any such term or provision, or result in the
creation of any mortgage, pledge, lien, encumbrance or charge upon any of the
properties or assets of the Company or the suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to the Company, its business or operations or any of its assets or
properties.

 



-5-

 

 

(c)           Authorization; Binding Obligations. All corporate action on the
part of the Company, its officers, directors and stockholders necessary for the
authorization of this Agreement, and the exhibits hereto, the performance of all
obligations of the Company hereunder and thereunder at the closing and the
authorization, sale, issuance and delivery of the Securities pursuant hereto has
been taken. The Agreement when executed and delivered, will be valid and binding
obligations of the Company enforceable in accordance with their terms.

 

(d)           Compliance with Laws; Permits. The Company is not in violation of
any applicable statute, rule, regulation, order or restriction of any domestic
or foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties, which violation
would materially and adversely affect the business, assets, liabilities,
financial condition, operations or prospects of the Company. No governmental
orders, permissions, consents, approvals or authorizations are required to be
obtained and no registrations or declarations are required to be filed in
connection with the execution and delivery of this Agreement, except such as
have been duly and validly obtained or filed, or with respect to any filings
that must be made after the closing, as will be filed in a timely manner. The
Company has all permits, licenses and any similar authority necessary for the
conduct of its business as now being conducted by it.

 

(e)           Disclosure Documentation - Company Reports as Filed Pursuant to
the Securities Exchange Act of 1934, as amended. The Company has delivered to
Investor the Company’s period reports filed with the Securities and Exchange
Commission, including its Transition Report on Form 10-KT filed on September 26,
2014, as updated through its Quarterly Report on Form 10-Q for the quarterly
period ended September 30, 2014 filed on November 14, 2014, its Quarterly Report
on Form 10-Q for the quarterly period ended December 31, 2014 filed on February
17, 2015, and its Quarterly Report on Form 10-Q for the quarterly period ended
March 31, 2015 filed on May 14, 2015 (the “Disclosure Documentation”). The
financial statements and notes, as well as the narrative, in the Disclosure
Documents fairly presents the financial condition and the results of operations,
balance sheet, and cash flow of the Company as at the respective dates of and
for the periods referred to in such financial statements, all in accordance with
GAAP, expressly subject to fiscal year-end adjustments (the effect of which will
not, individually or in the aggregate, be materially adverse) and the absence of
notes (that, if presented, would not differ materially from those included in
the respective balance sheets).

 

(f)            Tax Matters. Except for matters that would not have a Material
Adverse Effect (as defined herein) on the Company, to the knowledge of the
undersigned, any and all Tax Returns required to be filed with respect to the
Company for any period ending on or prior to the execution date of this
Agreement have been timely filed (taking into account any extension of time to
file granted to or obtained on behalf of the Company), all such federal and
state, income and non-income Tax Returns were true, correct and complete in all
material respects and were prepared in substantial compliance with all
applicable Tax laws and regulations, all Taxes shown to be payable on such Tax
Returns have been paid or will be paid by the Company prior to the date of
execution of this Agreement and no deficiency for any material amount of Tax has
been asserted or assessed by a Tax Authority against the Company. The Company is
not currently the beneficiary of any extension of time within which to file any
Tax Return, and no written claim has ever been made by a Taxing Authority in a
jurisdiction where the Company does not file Tax Returns that the Company is or
may be subject to taxation by that jurisdiction. Additionally, the Company makes
the following warranties and representations with respect to Tax Matters:

 

(i)           The Company has withheld and remitted all material Taxes required
to have been withheld and remitted by it on or prior to the execution of this
Agreement in connection with any amounts paid or owing to any employee,
independent contractor, creditor, member or other third party.

 

(ii)          The Company does not expect any Tax Authority to assess any
additional Taxes for any period for which Tax Returns have been filed by the
Company on or prior to the date of execution of this Agreement.

 

(iii)         No federal, state, local or non-U.S. Tax audits, administrative or
judicial Tax proceedings are pending or being conducted with respect to the
Company, and the Company has not received in writing from any federal, state,
local or non-U.S. Tax Authority (including jurisdictions where the Company has
not filed Tax Returns) any (1) notice indicating an intent to open an audit or
other review, (2) request for information related to Tax matters, or (3) notice
of deficiency or proposed adjustment for any amount of Tax proposed, asserted,
or assessed by any Tax Authority against the Company.

 



-6-

 

 

(iv)         For purposes of this Agreement the following definitions apply:

 

(1)           “Material Adverse Effect” means a material adverse effect on the
business or financial condition of the Company.

 

(2)           “Tax Authority” shall mean any governmental agency, board, bureau,
body, department or authority of any United States federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.

 

(3)           “Tax Returns” shall mean all reports, returns, declarations,
statements, claims for refund or other information required to be supplied to a
taxing authority in connection with Taxes.

 

(4)           “Taxes” shall mean all taxes, charges, fees, levies or other
similar assessments or liabilities, including income, gross receipts, ad
valorem, premium, value-added, excise, real property, personal property, sales,
use, transfer, withholding, employment, unemployment, insurance, social
security, business license, business organization, environmental, workers
compensation, payroll, profits, license, lease, service, service use, severance,
stamp, occupation, windfall profits, customs, duties, franchise and other taxes
imposed by the United States of America or any state, local or foreign
government, or any agency thereof, or other political subdivision of the United
States or any such government, and any interest, fines, penalties, assessments
or additions to tax resulting from, attributable to or incurred in connection
with any tax or any contest or dispute thereof.

 

(g)           Intellectual Property. The Company has sufficient title to and
ownership of, or other rights to use, all trade secrets, and, to its knowledge,
copyrights, information, proprietary rights, trademarks, service marks and trade
names in each case necessary for its business as now conducted without any
material conflict with or infringement of the rights of others, except where
such failures or conflicts would not reasonably be expected to have a Material
Adverse Effect. As of the date of this Agreement, the Company has not received
any written, or to its knowledge, oral communications alleging that the Company
has violated or, by conducting its business as proposed, would violate any of
the trademarks, service marks, trade names, copyrights or trade secrets or other
proprietary rights of any other person or entity, except for such violations as
would not reasonably be expected to have a Material Adverse Effect.

 

12.         Miscellaneous.

 

(a)           Governing Law and Jurisdiction. This Agreement shall be governed
in all respects by the laws of the State of Nevada, without regard to any
provisions thereof relating to conflicts of laws among different jurisdictions.
The Investor hereby irrevocably and unconditionally submits to the non-exclusive
jurisdiction of the courts of the State of California. The Investor hereby
agrees that all actions or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby must be litigated exclusively
in any such state or federal court, and accordingly, and the Investor
irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such litigation in any such court.

 

(b)           Successors and Assigns. Except as otherwise provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto;
provided, however, that the rights of Investor to purchase the Securities shall
not be assignable without the consent of the Company. This Agreement shall not
be construed so as to confer any right or benefit on any party not a party
hereto, other than their respective successors, assigns, heirs, executors and
administrators.

 



-7-

 

 

(c)           Entire Agreement; Amendment. This Agreement and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement among the parties with regard to the subjects hereof and thereof
and supersede all prior written or oral agreements and understandings relating
thereto. Neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the party
against whom enforcement of any such amendment, waiver, discharge or termination
is sought. This Agreement integrates all prior oral and written negotiations
between the parties relating to the purchase of the Securities by Investor and
is the final agreement between the parties regarding same.

 

(d)           Notices, Etc. All notices under this Agreement shall be
sufficiently given for all purposes if made in writing and delivered personally,
sent by documented overnight delivery service or, to the extent receipt is
confirmed, facsimile or other electronic transmission, to following addresses
and numbers.

 

Notices to the Investor shall be addressed to:  



           

 

with a copy to:  



           



 

or at such other address and to the attention to such other person as the
Investor may designate by written notice to the Company. 

 

Notices to the Company shall be addressed to: 

 

Kevin D. Maloney 

Chief Executive Officer and President 

QuantumSphere, Inc. 

2905 Tech Center Dr. 

Santa Ana, CA 92705 

Facsimile: 714-545-6265

  

with a copy to:

  

Gregory L. Hrncir, Esq. 

Chief Strategy Officer 

QuantumSphere, Inc. 

2905 Tech Center Dr. 

Santa Ana, CA 92705 

Facsimile: 714-545-6265

  

or at such other address and to the attention of such other person as the
Company may designate by written notice to the Investor. 

 

(e)           Delays or Omissions. No delay or omission to exercise any right,
power or remedy occurring to any party upon any breach or default of the other
party under this Agreement shall impair any such right, power or remedy of such
first party, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any holder of any breach or default under this Agreement, or any
waiver on the part of any holder of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing or as provided in this Agreement.

 



-8-

 

 

(f)            Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without such provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.

 

(g)           Counterparts. This Agreement may be executed at different times
and in one or more counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

13.         Subscription Amount. The Parties agree that Investor has properly
subscribed for the purchase of Securities in the following Subscription Amount,
where a Note shall be issued in the original principal amount (the Subscription
Amount):

 

$____________________.

 

14.         Residency. My state of residence, the state I received the offer to
invest, and the state I made the decision to invest in the Securities is:

 



  .





 

15.         Ownership of Securities. The Securities shall be issued in the
following manner:

 

Place an “X” in one space below:

 

(a)         ____      Individual Ownership

 

(b)         ____      Community Property

 

(c)          ____      Joint Tenant with Right of Survivorship (both parties
must sign)

 

(d)         ____      Trust

 

(e)         ____      Other

  

16.         Registration of the Securities. THE SECURITIES SUBSCRIBED FOR HEREIN
SHOULD BE REGISTERED AS FOLLOWS:

 



  . Please print above the exact name(s) in which the Securities are to be held.
 





 

[SIGNATURE PAGE FOLLOWS]

 



-9-

 

 



SIGNATURE

 

The Investor hereby represents that the investor has read this entire Note
Purchase Agreement and by the signature below agrees to the terms hereof.



  

Date:     Address to Which Correspondence Should Be Directed:           By:    
          Street Address   Name:               City, State and Zip Code  

 



Title (if applicable):               Social Security Number                  
Telephone Number                   Email Address  

 

-10-

 





  

ACCEPTANCE

 

The subscription for the Securities is hereby accepted by QuantumSphere, Inc., a
Nevada corporation, as of the date set forth below.

 

QUANTUMSPHERE, INC.

 

By:       Kevin D. Maloney     Chief Executive Officer and President        
Date:    

 

-11-

 



 

EXHIBIT A

 

PROMISSORY NOTE

 



-12-

 

  

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY OTHER APPLICABLE FEDERAL OR
STATE SECURITIES LAWS, AND HAVE BEEN ISSUED AND SOLD IN RELIANCE UPON EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS, INCLUDING, WITHOUT LIMITATION,
THE EXEMPTION CONTAINED IN SECTION 4(2) OF THE SECURITIES ACT. NEITHER THIS NOTE
NOR SUCH SECURITIES MAY BE SOLD OR TRANSFERRED UNLESS (1) A REGISTRATION
STATEMENT HAS BECOME AND IS THEN EFFECTIVE WITH RESPECT TO SUCH SECURITIES, (2)
THIS NOTE OR SUCH SECURITIES, AS APPLICABLE, IS TRANSFERRED PURSUANT TO RULE 144
PROMULGATED UNDER THE SECURITIES ACT (OR ANY SUCCESSOR RULE) OR (3) THE COMPANY
(AS HEREINAFTER DEFINED) HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT, TO THE EFFECT THAT THE PROPOSED SALE OR TRANSFER OF THIS
NOTE OR SUCH SECURITIES IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND
ALL OTHER APPLICABLE FEDERAL OR STATE SECURITIES LAWS.

 

$_____________ September __, 2015



 

QUANTUMSPHERE, INC. 

 

PROMISSORY NOTE 

 

FOR VALUE RECEIVED, QuantumSphere, Inc., a Nevada corporation (the “Company”),
promises to pay to the order of ____________________________, an individual, or
such person’s successors and assigns (collectively, the “Holder”), the principal
amount of _______________________________ Dollars ($_______________)
(“Principal”), together with all accrued and unpaid interest hereunder, from
first proceeds of the Company’s next financing (the “Company Financing”) , but
in no event more than six (6) months following the date of issuance of the Note
(the “Maturity Date”). The Company shall have sole discretion as to the
repayment date of the Notes during the period noted in the immediately preceding
sentence. Interest shall accrue and be payable as specified in Section 2. 

 

This Note is one of a series (the “Series”) of promissory notes. The following
is a statement of the rights of the Holder and certain conditions to which this
Note is subject, and to which the Holder, by the acceptance of this Note,
agrees:

 

1.           Definitions. As used in this Note, the following capitalized terms
have the following meanings:

 

(a)           “Business Day” means a day (i) other than Saturday or Sunday, and
(ii) on which commercial banks are open for business in the State of California.

 

(b)           “Event of Default” has the meaning given in Section 6 hereof.

 

(c)           “Highest Lawful Rate” means the maximum non-usurious rate of
interest, as in effect from time to time, which may be charged, contracted for,
reserved, received or collected by the Holder in connection with this Note under
applicable law.

 



-13-

 

 

(d)           “Holder” shall mean the person or entity specified in the
introductory paragraph of this Note or any person or entity who shall at the
time be the registered holder of this Note.

 

(e)           “Note” shall mean this Promissory Note.

 

(f)            “Obligations” means all debts, liabilities and obligations of the
Company to the Holder under this Note, including all unpaid Principal of this
Note, all Interest accrued hereon, and all other amounts payable by the Company
to the Holder hereunder, whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined.

 

2.           Interest. Interest shall accrue on all outstanding Principal from
the date hereof as follows: (i) twenty percent (20%) from issuance of the Note
through the sixty (60) day anniversary of the Note; (ii) thirty percent (30%)
from day sixty-one (61) through day ninety (90); (iii) forty percent (40%) from
day ninety-one (91) through day one hundred twenty (120); (iv) fifty percent
(50%) from day one hundred twenty-one (121) through day one hundred fifty (150);
(v) sixty percent (60%) from day one hundred fifty-one (151) through day one
hundred eighty (180); and (vi) an additional ten percent (10%) for each thirty
(30) day period following the one hundred eighty (180) day anniversary of the
Note (“Interest”).

 

3.           Payment. The Principal and Interest shall be paid immediately from
the proceeds of the Company Financing; provided, however, if the payment of is
made prior to the sixty (60) day anniversary of the Note, the accrued Interest
shall reflect the full 60-day period, or twenty percent (20%) of the Principal.

 

4.           Highest Lawful Rate. Notwithstanding any provision to the contrary
contained herein, if during any period for which Interest is computed hereunder,
the amount of Interest computed on the basis provided for in this Note, together
with all fees, charges and other payments which are treated as interest under
applicable law, as provided for herein or in any other document executed in
connection herewith, would exceed the amount of such Interest computed on the
basis of the Highest Lawful Rate, the Company shall not be obligated to pay, and
the Holder shall not be entitled to charge, collect, receive, reserve or take
Interest in excess of the Highest Lawful Rate, and during any such period the
Interest payable hereunder shall be computed on the basis of the Highest Lawful
Rate.

 

5.           Events of Default. Any of the following events which shall occur
shall constitute an “Event of Default”:

 

(a)           the Company shall fail to pay when due any amount of principal or
interest hereunder or other amount payable hereunder, where such failure
continues for five (5) days after receipt of written notice from Holder
specifying such failure; or

 

(b)           the Company shall: (i) apply for or consent to the appointment of
a receiver, trustee, liquidator or custodian of itself or of all or any material
part of its property; (ii) admit in writing its inability to pay its debts
generally as they become due; (iii) make a general assignment for the benefit of
any of its creditors; (iv) be dissolved or liquidated in full or in part; (v)
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it; or (vi) take or approve any action for the purpose of effecting any
of the foregoing; or

 



-14-

 

 

(c)           proceedings for the appointment of a receiver, trustee, liquidator
or custodian of the Company or of all or any material part of its property, or a
voluntary or involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Company or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, shall be commenced and such involuntary case or proceeding shall not be
dismissed or discharged within sixty (60) days of commencement; or an order for
relief shall be entered against the Company under the federal bankruptcy laws as
now or hereafter in effect; or

 

(d)          a default or event of default under any agreement of the Company
shall occur that gives the holder of any other indebtedness for borrowed money
of the Company the right to accelerate the maturity of such indebtedness
(subject to any applicable cure periods set forth therein, if any); or

 

(e)           the Company shall fail to observe or perform any other covenant,
obligation, condition or agreement contained in this Note and (i) such failure
is not cured by the Company within the thirty (30) day period following receipt
of written notice of default from Holder; or

 

(f)            any representation or warranty made or furnished by or on behalf
of Company to Holder in writing in connection with this Note shall be false,
incorrect, incomplete or misleading in any material respect when made or
furnished.

 

Upon the occurrence of any Event of Default, (x) the Holder may at any time
declare all unpaid Obligations to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Company; (y) the Holder may exercise all rights
and remedies available to the Holder hereunder and applicable law, and (z) in
the case of an Event of Default described in Section 5(b) or 5(c), all unpaid
Obligations shall automatically become immediately due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly and irrevocably waived by the Company.

 

6.           Successors and Assigns. Subject to the restrictions on transfer
described in Section 8, the rights and obligations of the Company and the Holder
hereunder shall be binding upon and inure to the benefit of the successors,
assigns, heirs, administrators and transferees of the parties. Due to the
reliance by the Company on the exemption from registration provided by Rule 506
of Regulation D, as promulgated pursuant to the Securities Act, and the
representation by Holder to the Company that Holder is an “accredited investor”
as such term is defined by Rule 501(a) of Regulation D, no assignment of this
Note shall be made to any person who is not an “accredited investor”, where any
assignment or transfer of this Note, or any attempt thereof, shall be null and
void.

 

7.           Amendments and Waivers. This Note may not be amended or modified,
nor may any of its terms be waived, except by written instruments signed by the
Company and Holder. Each waiver or consent under any provision hereof shall be
effective only in the specific instances for the purpose for which given.

 

8.           Transfer of this Note. Transfers of this Note shall be registered
upon registration books maintained for such purpose by or on behalf of the
Company. Prior to presentation of this Note for registration of transfer, the
Company shall treat the registered Holder hereof as the owner and the Holder of
this Note for the purpose of receiving all payments of Principal and Interest
hereon and for all other purposes whatsoever, whether or not this Note shall be
overdue and the Company shall not be affected by notice to the contrary.

 



-15-

 

 

9.             Assignment or Delegation by the Company. Neither this Note nor
any of the rights, interests or obligations hereunder may be assigned or
delegated in whole or in part by the Company without the prior written consent
of Holder.

 

10.           Notices. Except as otherwise provided herein, all notices,
requests, demands, consents, instructions or other communications to or upon the
Company or Holder under this Note shall be in writing and mailed or delivered to
each party to its address set forth herein (or to such other address as the
recipient of any notice shall have notified the other in writing). All such
notices and communications shall be effective (a) when sent by a commercially
recognized means of overnight delivery providing confirmation of receipt, on the
business day following the deposit with such service; (b) when mailed, by
registered or certified mail, first class postage prepaid and addressed as
aforesaid through the United States Postal Service, upon receipt; and (c) when
delivered by hand, upon delivery.

 

11.           Expenses; Waivers. If action is instituted to collect this Note,
the Company promises to pay on demand all costs and expenses, including
reasonable attorneys’ fees and costs, incurred in connection with such action.
The Company hereby waives notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor and all other notices or demands
relative to this instrument.

 

12.           Further Assurance. Each party shall execute, acknowledge, deliver,
file, notarize and register (at its own expense) all documents, instruments,
certificates, agreements and assurances and provide all information and take or
forbear from all such action as the other party may reasonably deem necessary or
appropriate to achieve the purposes of the Note or satisfy the obligations of
the Company hereunder.

 

13.           Severability. Whenever possible, each provision of this Note shall
be interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Note shall be
prohibited by or be invalid under any such law or regulation in any
jurisdiction, it shall, as to such jurisdiction, be deemed modified to conform
to the minimum requirements of such law or regulation, or, if for any reason it
is not deemed so modified, it shall be ineffective and invalid only to the
extent of such prohibition or invalidity without affecting the remaining
provisions of this Note, or the validity or effectiveness of such provision in
any other jurisdiction.

 

14.           Cumulative Rights, etc. The rights, powers and remedies of Holder
under this Note shall be in addition to all rights, powers and remedies given to
Holder by virtue of any applicable law, rule or regulation of any governmental
authority, all of which rights, powers, and remedies shall be cumulative and may
be exercised successively or concurrently without impairing Holder’s rights
hereunder. The Company waives any right to require Holder to proceed against any
person or entity or to exhaust any collateral or to pursue any remedy in
Holder’s power.

 

15.           No Waiver. No course of dealing between the Company and the Holder
or any delay on the part of the Holder in exercising any rights or remedies
shall operate as a waiver of any such right or remedy of the Holder.

 



-16-

 

 

16.           Construction. This Note is the result of negotiations among, and
has been reviewed by, the Company, Holder and their respective counsel.
Accordingly, this Note shall be deemed to be the product of all parties hereto,
and no ambiguity shall be construed in favor of or against the Company or
Holder.

 

17.           Other Interpretive Provisions. References in this Note to any
document, instrument or agreement (a) includes all exhibits, schedules and other
attachments thereto, (b) includes all documents, instruments or agreements
issued or executed in replacement thereof, and (c) means such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given time. The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Note refer to this Note as a whole and not to any particular provision
of this Note. The words “include” and “including” and words of similar import
when used in this Note shall not be construed to be limiting or exclusive.

 

18.           Governing Law and Jurisdiction. THIS NOTE AND ALL ACTIONS ARISING
OUT OF OR IN CONNECTION WITH THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEVADA, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES OF THE STATE OF NEVADA OR OF ANY OTHER JURISDICTION. THE
HOLDER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA. THE HOLDER AGREES THAT
ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY MUST BE LITIGATED EXCLUSIVELY IN ANY SUCH STATE
OR FEDERAL COURT, AND ACCORDINGLY, THE HOLDER IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
LITIGATION IN ANY SUCH COURT.

 

19.           Waiver of Jury Trial. EACH OF THE COMPANY AND THE HOLDER, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY AS TO ANY ISSUE RELATED HERETO IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS NOTE.

 

-17-

 



 

IN WITNESS WHEREOF, this Note has been executed by the Company as of the date
first above written.  

            The Company:                     QuantumSphere, Inc.,       a Nevada
Corporation                 By:           Kevin D. Maloney       Title: CEO &
President  

 

Acknowledged and agreed to this ___________________. 

            The Holder:                     Signature                 Name:    

  

    Title (if applicable):    

 



-18-

 



 

EXHIBIT B 

COMMON STOCK PURCHASE WARRANT

 

-19-

 



 

THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SHARES UNDER THE SECURITIES
ACT OR AN EXEMPTION FROM THE SECURITIES ACT. ANY SUCH TRANSFER MAY ALSO BE
SUBJECT TO COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS AND THE LAWS OF
OTHER APPLICABLE JURISDICTIONS.

 

W-____COMMON STOCK PURCHASE WARRANT

 

For the Purchase of Shares

of Common Stock, $0.001 par value

of

QuantumSphere, Inc.,

A Nevada Corporation

 

For value received, __________________________ (the “Holder”), or Holder’s
assigns, is entitled to, for a period of five (5) years (the “Exercise Period”),
exercise this Common Stock Purchase Warrant (the “Warrant”) for purchase and
receive that number of fully paid and nonassessable shares of the common stock,
$0.001 par value (the “Common Stock”), of QuantumSphere, Inc., a Nevada
corporation (the “Company”) represented by the following:

 

(i)    120% of the face value of the promissory note (“Note”) issued in
conjunction with the issuance of this Warrant, provided that the Note is repaid
on or before the sixty (60) day anniversary of the Note;



(ii)130% of the face value of the Note if the Note is repaid 61-90 days
following issuance;



(iii)140% of the face value of the Note if the Note is repaid 91-120 days
following issuance;



(iv)150% of the face value of the Note if the Note is repaid 121-150 days
following issuance; or



(v)160% of the face value of the Note if the Note is repaid 151-180 days
following issuance.

 

The Warrants shall be exercisable for a period of five (5) years (“Exercise
Period”) at a price of $3.00 per share (“Exercise Price”). For illustration
purposes only, assuming an investment of $100,000, and repayment of the Note on
the sixty (60) day anniversary of the Note, Holder would receive a warrant to
purchase 40,000 shares of common stock, exercisable at $3.00 per share for a
period of five (5) years. For further illustration purposes, assuming an
investment of $100,000, and repayment of the Note on the 180-day anniversary of
the Note, Holder would receive a warrant to 53,333 shares of common stock
exercisable at $3.00 per share for a period of five (5) years.

 

1.           Exercise of Warrant. This Warrant may be exercised in whole or in
part, from time to time, during the Exercise Period, by presentation and
surrender hereof to the Company, with the Notice of Exercise annexed hereto duly
executed and accompanied by payment by bank check or wire transfer of the
Exercise Price for the number of shares specified in such form, together with
all federal and state taxes applicable upon such exercise, if any. If this
Warrant should be exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation, execute and deliver a new Warrant evidencing the
right of the Holder to purchase the balance of the shares purchasable hereunder.
Upon receipt by the Company of this Warrant and the Exercise Price at the office
of the Company, in proper form for exercise, the Holder shall be deemed to be
the holder of record of the shares of Common Stock issuable upon such exercise,
notwithstanding that certificates representing such shares of Common Stock shall
not then be actually delivered to the Holder. If the subscription rights
represented hereby shall not be exercised at or before 5:00 P.M., Pacific Time,
on the expiration date specified above, this Warrant shall become void and
without further force or effect, and all rights represented hereby shall cease
and expire.

 

-20-

 



 

2.           Call Provision. The Company may call the Warrant at any time if,
for a period of ten (10) consecutive trading days, the average closing bid price
of the Company’s Common Stock is $3.60 or more (as reported by a national
securities exchange or the OTCQB), upon providing written notice to Holder (the
“Redemption Notice”) of its intention to redeem the Warrant. The Holder shall
have a period of thirty (30) days to exercise the Warrant from the date of the
Redemption Notice (the “Redemption Notice Date”). The Holder may exercise this
Warrant, including any portion subject to a Redemption Notice, at any time and
from time to time during the period from the Redemption Notice Date through the
date on which the redemption price for such Warrants is paid by the Company, and
the Company shall honor all tendered exercises of the Warrant during such
period. All Redemption Notices under this Section 2 shall be irrevocable. In the
event the Warrant is not exercised in full during the 30-day period, then in
such event the Company may redeem the Warrant, at a redemption price equal to
$0.01 per share of Common Stock.

  

3.           Rights of the Holder. Prior to exercise of this Warrant, the Holder
shall not, by virtue hereof, be entitled to any rights of a shareholder in the
Company, either at law or equity, and the rights of the Holder are limited to
those expressed in this Warrant and are not enforceable against the Company
except to the extent set forth herein.

 

-21-

 

 

4.           Adjustment in Number of Shares.

  

(A)           Adjustment for Reclassifications. In case at any time, or from
time to time, after the date of issue (“Issue Date”), the holders of the Common
Stock of the Company (or any shares of stock or other securities at the time
receivable upon the exercise of this Warrant) shall have received, or, on or
after the record date fixed for the determination of eligible stockholders,
shall have become entitled to receive, without payment therefore, other or
additional stock or other securities or property (including cash) by way of
stock-split, spinoff, reclassification, combination of shares or similar
corporate rearrangement (exclusive of any stock dividend of its or any
subsidiary’s capital stock), then and in each such case the Holder(s) of this
Warrant, upon the exercise hereof as provided in Section 1, shall be entitled to
receive the amount of stock and other securities and property which such
Holder(s) would hold on the date of such exercise if on the Issue Date they had
been the holder of record of the number of shares of Common Stock of the Company
called for on the face of this Warrant and had thereafter, during the period
from the Issue Date, to and including the date of such exercise, retained such
shares and/or all other or additional stock and other securities and property
receivable by them as aforesaid during such period, giving effect to all
adjustments called for during such period. In the event of a declaration of a
dividend payable in shares of any equity security of a subsidiary of the
Company, then the Company may cause to be issued a warrant to purchase shares of
the subsidiary (“Springing Warrant”) in an amount equal to such number of shares
of the subsidiary’s securities to which the Holders would have been entitled,
but conditioned upon the exercise of this Warrant as a prerequisite to receiving
the shares issuable pursuant to the Springing Warrant.



(B)           Adjustment for Reorganization, Consolidation, Merger. In case of
any reorganization of the Company (or any other corporation the stock or other
securities of which are at the time receivable on the exercise of this Warrant)
after the Issue Date, or in case, after such date, the Company (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder(s) of this Warrant, upon the exercise hereof as
provided in Section 1, at any time after the consummation of such
reorganization, consolidation, merger or conveyance, shall be entitled to
receive, in lieu of the stock or other securities and property receivable upon
the exercise of this Warrant prior to such consummation, the stock or other
securities or property to which such Holder(s) would be entitled had the Holders
exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided herein; in each such case, the terms of this Warrant
shall be applicable to the shares of stock or other securities or property
receivable upon the exercise of this Warrant after such consummation.

 

4.           Officer’s Certificate. Whenever the number of shares of Common
Stock issuable upon exercise of this Warrant or the Exercise Price shall be
adjusted as required by the provisions hereof, the Company shall forthwith file
in the custody of its Secretary at its principal office, an officer’s
certificate showing the adjusted number of shares of Common Stock or Exercise
Price determined as herein provided and setting forth in reasonable detail the
facts requiring such adjustment. Each such officer’s certificate shall be made
available at all reasonable times for inspection by the Holder(s) and the
Company shall, forthwith after each such adjustment, deliver a copy of such
certificate to the Holder(s). Such certificate shall be conclusive as to the
correctness of such adjustment.

 

5.           Restrictions on Transfer. Certificates for the shares of Common
Stock to be issued upon exercise of this Warrant shall bear the following
legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SHARES UNDER THE SECURITIES
ACT OR AN EXEMPTION FROM THE SECURITIES ACT. ANY SUCH TRANSFER MAY ALSO BE
SUBJECT TO COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS AND THE LAWS OF
OTHER APPLICABLE JURISDICTIONS.

 

-22-

 



 

The Holder, by acceptance hereof, agrees that, absent an effective registration
statement under the Securities Act of 1933, as amended (the “Act”), covering the
disposition of this Warrant or the Common Stock issued or issuable upon exercise
hereof, such Holder(s) will not sell or transfer any or all of this Warrant or
such Common Stock without first providing the Company with an opinion of counsel
reasonably satisfactory to the Company to the effect that such sale or transfer
will be exempt from the registration and prospectus delivery requirements of the
Act. The Holder agrees that the certificates evidencing the Warrant and Common
Stock which will be delivered to the Holder by the Company shall bear
substantially the legend set forth above in this Section 5. The Holder of this
Warrant, at the time all or a portion of such Warrant is exercised, agrees to
make such written representations to the Company as counsel for the Company may
reasonably request, in order that the Company may be reasonably satisfied that
such exercise of the Warrant and consequent issuance of Common Shares will not
violate the registration and prospectus delivery requirements of the Act, or
other applicable state securities laws.

 

6.           Loss or Mutilation. Upon receipt by the Company of evidence
satisfactory to it (in the exercise of reasonable discretion) of the ownership
of and the loss, theft, destruction or mutilation of any Warrant and (in the
case of loss, theft or destruction) of indemnity satisfactory to it (in the
exercise of reasonable discretion), and (in the case of mutilation) upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof a new Warrant of like tenor.

 

7.           Reservation of Common Stock. The Company shall at all times reserve
and keep available for issue upon the exercise of the Warrant such number of its
authorized but unissued shares of Common Stock as will be sufficient to permit
the exercise in full of all outstanding Warrants.

 

8.           Notices. All notices and other communications from the Company to
the Holder of this Warrant shall be mailed by first class registered or
certified mail, postage prepaid, to the address furnished to the Company in
writing by the Holder.

 

9.           Change; Waiver. Neither this Warrant nor any term hereof may be
changed, waived, discharged or terminated orally but only by an instrument in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.

 

10.         Law Governing. This Warrant shall be construed and enforced in
accordance with and governed by the laws of Nevada.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer on _______________________.



          QUANTUMSPHERE, INC.             By:                 Kevin D. Maloney  
    CEO & President  



 

-23-

 



 

NOTICE OF EXERCISE

 

TO:QUANTUMSPHERE, INC.DATE:  

 

The undersigned hereby elects irrevocably to exercise the within Warrant and to
purchase                               shares of the Common Stock of the Company
called for thereby, and hereby makes payment by bank check or wire transfer of $
                    (at the Exercise Price defined in the Warrant) in payment of
the Exercise Price pursuant thereto. Please issue the shares of the Common Stock
as to which this Warrant is exercised to:

 



                             



 

and if said number of Warrants shall not be all the Warrants evidenced by the
within Warrant, issue a new Warrant for the balance remaining of such Warrants
to _____________________ at the address stated above.



        By:           Print Name:    

 

-24-

 



                             

EXHIBIT C

 

REGISTRATION RIGHTS AGREEMENT



 

-25-

 



 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated _______________ by
and between QuantumSphere, Inc., a Nevada corporation (the “Company”), and each
of the signatories hereto (collectively, the “Investor”).

 

RECITALS

 

WHEREAS, to induce the Investor to invest in the Offering described in the
accompanying Note Purchase Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

 

AGREEMENT

 

1.           DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a.             “Person” means a corporation, a limited liability company, an
association, a partnership, an organization, a business, an individual, a
governmental or political subdivision thereof or a governmental agency.

 

b.             “Register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements (as defined below) in compliance with the Securities Act and pursuant
to Rule 415 under the Securities Act or any successor rule providing for
offering securities on a continuous or delayed basis (“Rule 415”), and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the United States Securities and Exchange Commission (the “SEC”).

 

c.             “Registrable Securities” means shares of common stock issuable to
Investor upon exercise of the warrants issued to Investor pursuant to the
Offering (“Warrant Shares”).

 

d.             “Registration Statement” means a registration statement filed
with the SEC, pursuant to the Securities Act, that includes the Registrable
Securities.

 

2.           REGISTRATION.

 

a.              Piggyback Registration Rights. Investor shall be afforded
unlimited piggyback registration rights with respect to the Warrant Shares. The
Company shall notify the Investor in writing no less than fifteen (15) calendar
days prior to the filing of any Registration Statement on Form S-1 or S-3 of its
intention to file such registration statement with the Securities and Exchange
Commission. The Investor shall have a period of ten (10) calendar days to notify
the Company of its intention to have its Registrable Securities included in such
Registration Statement.

 

-26-

 



  

b.             Sufficient Number of Warrant Shares Registered. The number of
shares of common stock included in a Registration Statement filed pursuant to
Section 2(a) shall be sufficient to cover all of the Registrable Securities.

 

3.           RELATED OBLIGATIONS.

 

a.             The Company shall keep the Registration Statement effective
pursuant to Rule 415 at all times until the date on which the Investor shall
have sold all the Registrable Securities covered by such Registration Statement
(the “Registration Period”), which Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.

 

b.             The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement. In the case of amendments and supplements to a Registration Statement
which are required to be filed pursuant to this Agreement (including pursuant to
this Section 3(b)) by reason of the Company’s filing a report on Form 10-K, Form
10-Q or Form 8-K or any analogous report under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), the Company shall have incorporated such
report by reference into the Registration Statement, if applicable, or shall
file such amendments or supplements with the SEC on the same day on which the
Exchange Act report is filed which created the requirement for the Company to
amend or supplement the Registration Statement.

 

c.             The Company shall furnish to the Investor without charge, (i) at
least one (1) copy of such Registration Statement as declared effective by the
SEC and any amendment(s) thereto, including financial statements and schedules,
all documents incorporated therein by reference, all exhibits and each
preliminary prospectus, (ii) one (1) copy of the final prospectus included in
such Registration Statement and all amendments and supplements thereto (or such
other number of copies as such Investor may reasonably request) and (iii) such
other documents as such Investor may reasonably request from time to time in
order to facilitate the disposition of the Registrable Securities owned by such
Investor.

 

d.             The Company shall use its best efforts to (i) register and
qualify the Registrable Securities covered by a Registration Statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as the Investor reasonably requests, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (w) make any change to its certificate of incorporation or by-laws,
(x) qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction. The Company shall promptly notify the Investor
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or “blue sky” laws of any jurisdiction in the United
States or its receipt of actual notice of the initiation or threat of any
proceeding for such purpose.

 

-27-

 



 

e.             As promptly as practicable after becoming aware of such event or
development, the Company shall notify the Investor in writing of the happening
of any event as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and promptly prepare a supplement or amendment
to such Registration Statement to correct such untrue statement or omission, and
deliver one (1) copy of such supplement or amendment to each Investor. The
Company shall also promptly notify the Investor in writing (i) when a prospectus
or any prospectus supplement or post-effective amendment has been filed, and
when a Registration Statement or any post-effective amendment has become
effective (notification of such effectiveness shall be delivered to the Investor
by facsimile on the same day of such effectiveness), (ii) of any request by the
SEC for amendments or supplements to a Registration Statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.

 

f.             The Company shall use its best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction within the United States of America and, if such an
order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible moment and to notify the Investor of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.

 

g.             At the reasonable request of the Investor, the Company shall
furnish to the Investor, on the date of the effectiveness of the Registration
Statement and thereafter from time to time on such dates as the Investor may
reasonably request (i) a letter, dated such date, from the Company’s independent
certified public accountants in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, if any, and (ii) an opinion, dated as of such date, of counsel
representing the Company for purposes of such Registration Statement, in form,
scope and substance as is customarily given in an underwritten public offering
(if applicable), addressed to the Investor.

 

h.             The Company shall hold in confidence and not make any disclosure
of information concerning the Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning the Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to the Investor and allow the Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 

-28-

 



 

i.             The Company shall use its best efforts either to cause all the
Registrable Securities covered by a Registration Statement (i) to be listed on
each securities exchange on which securities of the same class or series issued
by the Company are then listed, if any, if the listing of such Registrable
Securities is then permitted under the rules of such exchange or to secure the
inclusion for quotation on the Over-The Counter Bulletin Board for such
Registrable Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(i).

 

j.             The Company shall cooperate with the Investor to the extent
applicable, to facilitate the timely preparation and delivery of certificates
(not bearing any restrictive legend) representing the Registrable Securities to
be offered pursuant to a Registration Statement and enable such certificates to
be in such denominations or amounts, as the case may be, as the Investor may
reasonably request and registered in such names as the Investor may request;
provided, however, delivery of such certificates shall not be made until such
Registration Statement is declared effective by the SEC and all applicable state
securities regulatory agencies.

 

k.             The Company shall use its best efforts to cause the Registrable
Securities covered by the applicable Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

 

l.             The Company shall otherwise use its best efforts to comply with
all applicable rules and regulations of the SEC in connection with any
registration hereunder.

 

m.           Within two (2) business days after a Registration Statement which
covers Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investor)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit 1.

 

n.              The Company shall take all other reasonable actions necessary to
expedite and facilitate disposition by the Investors of Registrable Securities
pursuant to a Registration Statement.

 

4.           OBLIGATIONS OF THE INVESTOR.

 

The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e), the Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until the Investor’s receipt of a copy of the
supplemented or amended prospectus contemplated by Section 3(e) or receipt of
notice that no supplement or amendment is required. Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
certificates for shares of Common Stock to a transferee of the Investor in
accordance with the terms of the Offering in connection with any sale of
Registrable Securities with respect to which the Investor has entered into a
contract for sale prior to the Investor’s receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(f) or the first
sentence of 3(e) and for which the Investor has not yet settled. All selling
expenses relating to the Registrable Securities shall be borne exclusively by
the Investor.

 

-29-

 



 

5.           EXPENSES OF REGISTRATION.

 

All expenses incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers, legal and accounting
fees shall be paid by the Company.

 

6.           INDEMNIFICATION.

 

With respect to Registrable Securities which are included in a Registration
Statement under this Agreement:

 

a.             To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend the Investor, the directors,
officers, partners, employees, agents, representatives of, and each Person, if
any, who controls the Investor within the meaning of the Securities Act or the
Exchange Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading; or (iii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any other law, including, without
limitation, any state securities law, or any rule or regulation there under
relating to the offer or sale of the Registrable Securities pursuant to a
Registration Statement (the matters in the foregoing clauses (i) through (iii)
being, collectively, “Violations”). The Company shall reimburse the Investor and
each such controlling person promptly as such expenses are incurred and are due
and payable, for any legal fees or disbursements or other reasonable expenses
incurred by them in connection with investigating or defending any such Claims.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (x) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person expressly for use in connection with the
preparation of the Registration Statement or any such amendment thereof or
supplement thereto; (y) shall not be available to the extent such Claim is based
on a failure of the Investor to deliver or to cause to be delivered the
prospectus made available by the Company, if such prospectus was timely made
available by the Company pursuant to Section 3(e); and (z) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Indemnified Person.
In connection with a Registration Statement, the Investor agrees to indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in this Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (each an “Indemnified Party”), against any Claim or Indemnified Damages to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such Claim or Indemnified Damages arise out of or is
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by the Investor expressly for use in
connection with such Registration Statement; and, subject to Section 6(d), the
Investor will reimburse any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 6(b) and the agreement
with respect to contribution contained in Section 7 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Investor, which consent shall not be unreasonably
withheld; provided, further, however, that the Investor shall be liable under
this Section 6(b) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to the Investor as a result of the sale of
Registrable Securities pursuant to such Registration Statement. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party. Notwithstanding anything to the contrary
contained herein, the indemnification agreement contained in this Section 6 with
respect to any prospectus shall not inure to the benefit of any Indemnified
Party if the untrue statement or omission of material fact contained in the
prospectus was corrected and such new prospectus was delivered to the Investor
prior to the Investor’s use of the prospectus to which the Claim relates.

 

-30-

 



 

b.             Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person that relates
to such action or claim. The indemnifying party shall keep the Indemnified Party
or Indemnified Person fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such claim or litigation. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

 

-31-

 



 

c.             The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

 

d.             The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.           CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.

 

8.           REPORTS UNDER THE EXCHANGE ACT.

 

The Company agrees to file all periodic and other reports required to be filed
as a publicly reporting company under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and to:

 

a.             make and keep public information available as those terms are
understood and defined in Rule 144 that may at any time permit the Investors to
sell securities of the Company to the public without registration (“Rule 144”);

 

b.             file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements (it being understood
that nothing herein shall limit the Company’s obligations under Section 6
hereof) and the filing of such reports and other documents is required for the
applicable provisions of Rule 144; and

 

c.             furnish to the Investor, so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investor to sell such securities pursuant to Rule 144 without registration.

 

-32-

 



 

9.           AMENDMENT OF REGISTRATION RIGHTS.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investor.
Any amendment or waiver effected in accordance with this Section 9 shall be
binding upon the Investor and the Company. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of this Agreement unless the same consideration also is offered
to all of the parties to this Agreement.

 

10.         MISCELLANEOUS.

 

a.             A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities.

 

b.             Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company, to: QuantumSphere, Inc.    

2905 Tech Center Dr.

Santa Ana, CA 92705

    Attention:  Kevin D. Maloney     Facsimile:  (714) 545-6266         If to
the Investor, to:                                  

 

Any party may change its address by providing written notice to the other
parties hereto at least five (5) days prior to the effective date of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission, or (C) provided by a courier or overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

-33-

 



 

c.              Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

d.              This Agreement shall be governed by and construed under the law
of the State of Nevada, disregarding any principles of conflicts of law that
would otherwise provide for the application of the substantive law of another
jurisdiction. The Company and the Investor each: (a) agrees that any legal suit,
action or proceeding arising out of or relating to this Agreement shall be
instituted exclusively in California, or in the United States District Court,
Los Angeles, California; (b) waives any objection to the venue of any such suit,
action or proceeding and the right to assert that such forum is not a convenient
forum; and (c) irrevocably consents to the jurisdiction of the California State
Court, or the United States District Court, Los Angeles, California in any such
suit, action or proceeding. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 

e.              The Agreement, the Note Purchase Agreement, the10% Subordinated
Convertible Promissory Note, the Security Agreement, and the Common Stock
Purchase Warrant constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. The foregoing agreements
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof.

 

f.              This Agreement shall inure to the benefit of and be binding upon
the permitted heirs, personal representatives, successors and assigns of each of
the parties hereto.

 

g.              The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

h.              This Agreement may be executed in identical counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement. This Agreement, once executed by a party, may be delivered
to the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

 

i.               Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

j.               The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.

 

k.              This Agreement is intended for the benefit of the parties hereto
and their respective permitted heirs, personal representatives, successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by any other Person.

 

-34-

 



 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of the date first written above.

 

“INVESTOR”

 



By:     

 

Name:     

 

Title (if applicable):    



  

“BORROWER”

  

QUANTUMSPHERE, INC., 

a Nevada corporation

 

By:   Kevin D. Maloney   Chief Executive Officer & President 

 

-35-

 



 



EXHIBIT 1

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

  

[TRANSFER AGENT]

Attn: 

 

Re:QUANTUMSPHERE, INC.

 

Ladies and Gentlemen:

 

We are counsel to QuantumSphere, Inc., a Nevada corporation (the “Company”), and
have represented the Company in connection with that certain private placement
(the “Offering”), pursuant to which the Company issued to
                                  (the “Investor”) Promissory Notes and
detachable warrants to purchase shares of common stock (the “Warrant”). Pursuant
to the Offering, the Company also has entered into a Registration Rights
Agreement with the Investors (the “Registration Rights Agreement”) pursuant to
which the Company agreed, among other things, to register the Registrable
Securities (as defined in the Registration Rights Agreement) under the
Securities Act of 1933, as amended (the “Securities Act”). In connection with
the Company’s obligations under the Registration Rights Agreement, on
____________ ____, the Company filed a Registration Statement on Form ________
(File No. 333-_____________) (the “Registration Statement”) with the Securities
and Exchange Commission (the “SEC”) relating to the Registrable Securities which
names the Investor as a selling stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.



          Very truly yours,               By:    

cc:Investor

 

EXHIBITS

